IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REINALDO FANTAUZZI : CIVIL ACTION
Vv. : NO. 18-5166
CAPTAIN TERRA
ORDER

AND NOW, this 29" day of November 2019, upon considering Defendants Terra’s,
Reber’s, Ferracci’s and Link’s Motion to dismiss (ECF Doc. No. 35) the second amended
Complaint (ECF Doc. No. 32), no timely response, and for reasons in the accompanying
Memorandum, it is ORDERED Defendants’ Motion to dismiss (ECF Doc. No. 29) is
GRANTED in part and DENIED in part:

1, We GRANT the Motion in part to dismiss Plaintiff's claims against
Superintendent Link, Lieutenant Reber, and Correctional Officer Ferracci with prejudice and
they are dismissed as parties;

2. We DENY the Motion as to Plaintiff's First Amendment retaliation claim against
Captain Terra who shall file an Answer no later than December 13, 2019; and,

3. We amend the caption for all further proceedings as above to reflect to sole

remaining Defendant.

 

KEARNEY, J.
